DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 13 January 2022.
Claims 1, 8, 15, and 27 have been amended.
The 112 (b) rejections for claims 1, 8, and 15 have been overcome by amendments.
Claim 28 has been cancelled.
Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 20, 25-27, and 29-33 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 13 January 2022 with respect to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 17 of their response, “Applicant submits that the above features form additional elements that integrate the exception into a practical application. Moreover, these features are not well-understood, routine, or conventional.”  The Applicant continues on page 17, “As such, Applicant submits that claim 1, when considered as a whole, is not directed to the abstract idea of certain methods of organizing human activity. Independent claims 8 and 15, while of different scope, are not directed to an abstract idea without significantly more for at least the reasons above.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, it is noted that the referenced “above features,” are the newly amendment elements of “wherein the obtaining is based on an exploit algorithm selecting at least one wearable item based on a similarity between the at least one wearable item and at least one wearable item previously selected by the user and associated with feedback generated by the user… and updating, by the electronic transaction platform, the wearable item information in the next box control panel to reflect a current availability of the at least one stored wearable item corresponding to the wearable item information.”  With regards to this argument, it is noted that the Applicant has made a conclusory statement with regards to the elements integrating the abstract idea into a practical application, however no actual reasoning in accordance with MPEP 2106.04(d), or MPEP 2106.05 have been identified to support such a conclusory statement.  As the Applicant has failed to identify their particular reasoning, the Examiner is not persuaded of error. Therefore the Examiner maintains that this rejection is proper.

Applicant’s arguments with respect to claim 1 with regards to determining whether a user is eligible to select items for a replacement have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 13 January 2022 with regards to the prior art teaching obtaining wearable item information for an item being replaced have been fully considered but they are not persuasive.

With respect to claim 1, the Applicant argues on page 20 of their response, “Second, the Office Action appears to also rely on Benhamida as teaching ‘obtaining, by the electronic transaction platform, wearable item information corresponding to at least one stored wearable item of the catalog or the virtual closet of the user,’ as recited in the claim. More specifically, the Office Action appears to identify Benhamida’s ‘identify a second item to replace the first item based on the item characteristics of the first item’ as corresponding to the claimed ‘obtaining... wearable item information corresponding to at least one stored wearable item.’ (Office Action at pages 22-23.) (See Benhamida at ¶ [0031].) However, Benhamida is completely silent regarding the ‘first item’ being ‘of the catalog or the virtual closet,’ as recited in the claim. Moreover, Benhamida does not teach or suggest ‘wherein the obtaining is based on an exploit algorithm selecting at least one wearable item based on a similarity between the at least one wearable item and at least one wearable item previously selected by the user and associated with feedback generated by the user,’ as now recited in independent claim 1.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claimed invention.  First, the Examiner notes that the Applicant has amended claim 1 to state, “in response to determining that the user is eligible to select one or more wearable items for the replacement physical shipment to the user, obtaining, by the electronic transaction platform, wearable item information corresponding to at least one stored wearable item of the catalog or the virtual closet of the user, wherein the obtaining is based on an exploit algorithm selecting at least one wearable item based on a similarity between the at least one wearable item and at least one wearable item previously selected by the user and associated with the feedback generated by the user.”  That is, the claimed invention is directed to obtaining wearable item information corresponding to a stored wearable item of a catalog or in the virtual closet of the user; and wherein this obtaining is based on an algorithm selecting a wearable item based on a similarity between the wearable item and a wearable item previously selected by the user and associated with the feedback generated by the user.  Second, with regards to Benhamida, it is noted that Benhamida states in paragraph 20, “In various example embodiments, the reception module 210 is configured to receive a request to replace a first item purchased by a buyer from an item page created for the first item by a seller. The request may be received from a user device operated by the buyer. Moreover, the request may also include a geographical location of the user device. In various example embodiments, the reception module 210 is further configured to receive preferences of the buyer from the user device operated by the buyer. The preferences of the buyer may indicate item characteristics that are of interest to the buyer. Item characteristics of interest to the buyer may include preferences for: a color of an item, a type of item, brand of an item, specifications of an item, dimensions of an item, aesthetic qualities of an item, or any suitable combination thereof. In various example embodiments, the reception module 210 is further configured to receive an address of the buyer. The address of the buyer may be a shipping address at which a second item may be shipped to the buyer. Moreover, the second item may be used to replace the first item. In various example embodiments, the reception module 210 is further configured to receive a selection of an option of delivering the second item from the provider to the buyer. The option may be displayed on the user device, as further explained below. Upon receiving the selection, the detection module 250 is further configured to track the delivery of the second item, as further explained below.” (Emphasis added).  Benhamida continues paragraph 21, “In various example embodiments, the identification module 220 is configured to identify the second item to replace the first item based on the item characteristics of the first item. In some instances, identification module 220 may identify a match between item characteristics of the second item with the item characteristics of the first item. For instance, the buyer may purchase a first item that later becomes defective and the identification module 220 may identify a second item is similar or identical to the first item which can be used to replace the defective first item. In various example embodiments, the identification module 220 may determine that the second item is more compatible with the preferences of the buyer than the first item. For instance, the second item may have item characteristics that match the preferences of the buyer. As an example, the second item may be associated with a brand of interest to the buyer. As another example, the second item may be in a color that the buyer prefers. In some instances, the buyer may have been dissatisfied with the first item because the seller may have shipped an incorrect item to the buyer (e.g., 8 megabyte flash drive instead of a 16 megabyte flash drive). As a result, the identification module 220 may identify that the second item can be used to replace the first item and correct the seller's mistake. In various example embodiments, the identification module 220 is further configured to identify the second item to replace the first item in response to the detection module 250 detecting an inconsistency with regards to the item page of the first item and the delivered first item, as further explained below.” (Emphasis added).  Benhamida continues in paragraph 23, “In various example embodiments, the display module 240 is configured to display an option of delivering the second item from the provider to the buyer in response to the determination module 230 determining that the provider has the second item to replace the first item. The option to have the second item delivered may be displayed on the user device of the buyer. Moreover, the buyer may select the option in order to have the second item delivered from the provider to the buyer. Upon selecting the option to have the second item delivered, provider may deliver the second item to the buyer through various courier services…. In some instances, the display module 240 may display the option of delivering the second item based on a transaction history of the buyer. The transaction history of the buyer may be stored in a buyer profile of the buyer. The transaction history may indicate that the buyer is reliable and has no record of fraudulent claims. As a result, the display module 240 may display the option of delivering the second item based on determining that the buyer is reliable.” (Emphasis added).  As shown and emphasized in these sections, Benhamida has disclosed determining if a user is eligible for a return, if so presenting options to the user.  In addition, Benhamida has disclosed identifying replacement items for the user based on the item being returned and preferences of the user, including: preferred brands, preferred color, preferred type, preferred specifications, preferred dimensions, preferred aesthetic qualities; as well as the item purchased (e.g. whether the item ordered is the item delivered).  It is also noted that the item being replaced is in the catalog of the seller.  As such, Benhamida has disclosed obtaining wearable item information corresponding to a wearable item of the catalog, wherein the obtaining is based in an algorithm selecting the item based on a similarity of the item and item previously selected by the user.  With regards to Dearlove, it is noted that Dearlove states in paragraph 167, “At least some embodiments of the tote delivery service may provide recommendations and reminders to the customer via the user interface to the network site and/or via alternative communications channels such as email and text messaging. To generate recommendations and/or reminders, network enterprise logic may examine information stored in enterprise data, including but not limited to tote delivery data. The tote delivery data includes customer tote ordering history (records of previous tote orders) as well as information on upcoming customer tote orders. Other information stored in enterprise data, such as product data and inventory data, may also be examined in generating recommendations and/or reminders. In some embodiments, other information than that stored in enterprise data may be obtained and analyzed to generate recommendations and/or reminders. For example, data indicating consumer purchasing patterns or other consumer metrics, statistics, and demographics may be obtained from one or more other external sources, such as other consumer goods enterprises and consumer research entities, and used in generating recommendations for customers.” (Emphasis added).  As shown here, Dearlove has disclosed recommending items for users based on purchasing history, patterns, and consumer metrics.  As such, the combination of Benhamida and Dearlove discloses obtaining wearable item information corresponding to a wearable item stored in a catalog, wherein the obtaining is based on an algorithm that selects an item based on a similarity between the item and an item previously selected and associated with user preferences (e.g. purchasing patterns, statistics, metrics).  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 13 January 2022 with regards to updating item information the next box control panel have been fully considered but they are not persuasive.

With respect to claim 1, the Applicant argues on page 21 of their response, “Third, the combination does not teach or suggest ‘updating, by the electronic transaction platform, the wearable item information in the next box control panel to reflect a current availability of the at least one stored wearable item corresponding to the wearable item information,’ as now recited in independent claim 1.”  The Examiner respectfully disagree with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claims.  With respect to Dearlove, it is noted that paragraph 81, “FIG. 8 illustrates an example web page of a network site that provides one or more tote delivery service UI elements, according to some embodiments. This example web page 400 is an item detail page via which a customer may order one or more units of a particular item, but note that tote delivery service UI elements may be provided on one or more other web pages of the network site, such as the "home" page. Network site navigation 402 may include one or more UI elements, such as buttons, tabs menus, etc., via which the customer may navigate to other pages on the network site and/or perform other functions, such as searches. In at least some embodiments, network site navigation 402 may include a tote 404 user interface element and/or a cart 406 user interface element. Selecting tote 404 may display a web page indicating the contents of the customer's current tote order. Selecting cart 406 may display a web page indicating the contents of the customer's current shopping cart order(s). A shopping cart may be defined as a virtual location that holds items that have been or are being ordered by the customer via some other shipping option or options than the tote delivery shipping option. Item detail area 420 may provide relevant graphical and/or textual information about the particular item associated with this item detail web page, such as an item description, price, availability of the item, and other item information such as a picture of the item. User interface area 430 may include one or more user interface elements for selecting standard options of the network site, such as an "Add to cart" button 432 that allows the user to add the item shown on the web page to a collection, or cart, of items that the customer may purchase when done selecting items. Area 430 may also include a user interface element, such as a pop-up menu or text box, via which the customer may select a shipping address for the item, if ordered. The address selection user interface element may default to a default shipping address of the current customer's account.” (Emphasis added).  Dearlove continues in paragraph 83, “Web page 400 may include an area 440 which may allow a customer to place the item associated with the item detail page into the customer's virtual tote for delivery via the tote delivery service and which may display delivery information for the tote via the tote delivery service. This area 440 may include a user-selectable UI element 442, such as a button, that, when selected, may place the item in the customer's virtual tote for delivery to the address specified in area 430 on the tote delivery day shown in UI element 444. Area 440 may also include an indication of an upcoming tote delivery day for the customer (e.g., Friday), and a countdown timer for the cutoff for ordering items to be delivered on the indicated tote delivery day.” (Emphasis added).  In addition, paragraph 110 states, “Item detail area 920 may provide relevant graphical and/or textual information about the particular item associated with this item detail web page, such as an item description, price, availability of the item, and other item information such as a picture of the item. User interface area 910 may include one or more user interface elements for selecting standard options of the network site presented to a non-subscribed customer, such as an "Add to cart" button 912 that allows the customer to add the item shown on the web page to a collection, or cart, of items that the customer may purchase when done selecting items and a "buy now" button 914. In some embodiments, UI element 914 may be a single-action user interface element. In these embodiments, selecting UI element 914 may automatically initiate the purchase order, processing, and delivery of the item according to a standard shipping option offered by the network enterprise. Information associated with the customer including, but not limited to, shipping address, billing address, and payment method information may be used in the automatic processing of the order in response to the single action selection of UI element 914. Area 910 may also include a user interface element, such as a pop-up menu or text box, via which the customer may select a shipping address for the item, if ordered. The address selection user interface element may default to a default shipping address of the current customer's account.” (Emphasis added).  As shown and emphasized here, Dearlove has disclosed updating an item information screen with the availability of the item, as well as providing the option to add items to the next delivery tote, and view the users next tote collection.  Thus, Dearlove has disclosed, “updating, by the electronic transaction platform, the wearable item information in the next box control panel to reflect a current availability of the at least one stored wearable item corresponding to the wearable item information.”  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 20, 25-27, and 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving at least one catalog selection from one or more user devices of a user, the at least one catalog selection corresponding to at least one item from a catalog; linking the at least one catalog selection to a virtual closet associated with the user in at least one database; receiving a return notification message from the one or more user devices of the user, the return notification message indicating that the user intends to return one or more previously shipped wearable items, wherein shipping the previously shipped wearable items to the user was in response to one or more electronic transactions of a subscription electronic transactions platform; determining whether the user is eligible to select one or more wearable items for a replacement physical shipment to the user, wherein the determining is based on at least one of: a number of one or more previously selected wearable items in the virtual closet of the user or a number of times the user has selected one or more previously selected wearable items for a previous replacement shipment; obtaining wearable item information corresponding to at least one stored wearable item of the catalog or the virtual closet of the user, wherein the obtaining is based on an exploit algorithm selecting at least one wearable item based on a similarity between the at least one wearable item and at least one wearable item previously selected by the user and associated with feedback generated by the user; displaying a next box control panel on the one or more user devices of the user, wherein the next box control panel includes the wearable item information; receiving at least one selected wearable item from the one or more user devices of the user, the at least one selected wearable item corresponding to the wearable item information displayed by the next control panel, the receiving occurring during a predetermined period of time; locking the at least one selected wearable item, resulting in no longer displaying the at least one selected wearable item or otherwise making the at least one selected wearable item available to other users on the electronic transaction platform determining whether the at least one selected wearable item equals or exceeds a predetermined threshold; assigning the at least one selected wearable item to the replacement physical shipment; and updating the wearable item information in the next box control panel to reflect current availability of the wearable item.
The limitations of receiving a catalog selection; linking the catalog selection to a virtual closet in a database; receiving a return notification message from the user; determining whether the user is eligible to select items for a replacement physical shipment to the user; obtaining item information corresponding to at least one stored wearable item of the catalog or the virtual closet of the user; receiving selected item from the user, the receiving occurring during a predetermined period of time; locking the selected item, resulting in no longer displaying the selected wearable item or otherwise making the selected item available to other users on the electronic transaction platform; determining whether the selected item equals or exceeds a predetermined threshold; assigning the at least one selected wearable item to the replacement physical shipment; and updating the wearable item information in the next box control panel to reflect current availability of the wearable item; as drafted, under the broadest reasonable interpretation, covers the performance of mental processes (observation, evaluation, judgement), and commercial interactions (including advertising, marketing or sales activities or behaviors; business relations), except for the use of generic computer components being used as tools.  That is, other than reciting “by an electronic transaction platform, user devices” (claims 1, 8, and 16), “a data storage device,” “a processor” (claim 8), and “non-transitory computer readable medium,” (claim 15), nothing in the claim precludes the steps from practically being performed in the mind or using a generic computer as a tool to carry out the process.  For example, receiving a catalog selection and linking the selection to a repository in a database, encompasses receiving a customer’s interests in an item by a vendor and storing this information, which is merely the management of a commercial interaction.  In addition, receiving a return message and determining whether a user is eligible to select a replacement item, are merely mental steps equivalent to observation, evaluation, and judgement that a sales manager could perform when receiving a request for an exchange.  Additionally, obtaining information regarding items stored in a database, encompasses the mental process or recall that a manager could perform, and encompasses a salesperson extracting customer interest information from storage.  Additionally, receiving a request for the replacement item, encompasses evaluation and judgement, processes that could be performed mentally, and additionally encompasses the management of commercial activity/sales activity.  Additionally, locking a selected item from being selected by another customer, encompasses a sales person managing a contract for a limited resource with a customer and preventing another customer from purchasing it during the management process, which is the management of a commercial interaction.  Additionally, determining if a user has selected a threshold number of items, and then assigning the items to a physical shipment, is deemed analogous to a user judging the collected information received and making an assignment (an evaluation) of the selection to a shipping job, which are mental processes.  Additionally, updating an indication of an availability of an item, encompasses the management of sales activities and marketing.  Thus, the claims fall into the “Mental Processes” grouping of abstract ideas, and the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite elements that improve in the functioning of a computer, another technology, or technical field.  The claims do not recite the use of or applying the abstract idea with a particular machine.  The claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea to a particular technological environment.  Instead, the claims merely recite the use of generic computer elements (electronic transaction platform, processor, memory, computer readable medium, user devices), as tools to carry out the abstract idea.  Additionally, the claims merely narrow the field of use by referring to the type of items returned, the type of platform used to conduct the return, the high level rules used to determine if a user is eligible for a return, and the high level rules for obtaining item information.  Additionally, the claims merely recite extrasolution activity of receiving input from users, and accessing a database for information.  Additionally, the claims recite the displaying a next box control panel on user devices, which merely encompasses transmitting and displaying information on a display, which is deemed extrasolution activity.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements (electronic transaction platform, processor, memory, computer readable medium, user devices) to perform both the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, receiving input from users over the network (catalog selection, return notification, input for displayed replacement items) and providing a display of information (obtained information for items, next item box) is deemed routine, well-known, and conventional (MPEP 2106.05 (d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”).  Additionally, retrieving information from databases,  is deemed routine, well-known, and conventional (MPEP 2106.05 (d), “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”  The claims are not patent eligible.
The dependent claims 4, 5, 7, 11, 12, 14, 18, 20, 25-27, and 29-33, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea.  In particular, the claims recite determining a replacement item in absence of user input and assigning it to a shipment, which is deemed managing the commercial interaction of exchanging products, which is an abstract idea in the “certain methods of organizing human activities” grouping (claims 4, 5, 11, 12, and 18).  In addition, the claims further recite automatically determining items for an exchange shipment if a user does not select a threshold, which is deemed a further management of commercial activities, and thus recites an abstract idea (claims 7, 14, and 20).  Additionally, the claims further recite that the content of the item information obtained, which merely narrows the field of use of the abstract idea, and thus does not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself (claims 25, 32, and 33).  In addition, the claims further recite the selection of items being a batch selection and is for some time period, which merely further recites the abstract idea of managing commercial interactions, and thus is directed towards an abstract idea (claim 26).  In addition, the claims further recite criteria used to select items (e.g. previous feedback and similarity), which merely narrows the field of use of the abstract idea, and thus does not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself (claim 27).  In addition, the claims further recite the content displayed on a user interface, such as a lock duration, which merely narrows the field of use of the abstract idea, and thus does not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself (claims 29-31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 20, 25, and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Benhamida et al. (US 2015/0278821 A1) (hereinafter Benhamida), in view of Dearlove et al. (US 2011/0320376 A1) (hereinafter Dearlove), in view of Putcha et al. (US 2017/0220986 A1) (hereinafter Putcha), in view of Hirose et al. (US 8078483 B1) (hereinafter Hirose), and further in view of Flores et al. (US 2019/0244214 A1) (hereinafter Flores)

With respect to claims 1, 8, and 15, Benhamida teaches:
Receiving, by the electronic transaction platform, a return notification message from the one or more user devices of the user, the return notification message indicating that the user intends to return one or more previously shipped items (See at least paragraphs 20, 21, 25, and 30 which describe a transaction platform receiving a request by a user to return an item that was shipped to them).
Upon receiving the return notification message from the one or more user devices of the user, determining, by the electronic transaction platform, whether the user is eligible to select one or more wearable items for a replacement physical shipment to the user  (See at least paragraphs 20-21, and 23 which describe determining whether a user is reliable and can receive a replacement item via a physical shipment, wherein the determination includes a return impacting the user, and thus user satisfaction).
In response to determining that the user is eligible to select one or more wearable items for the replacement physical shipment to the user, obtaining, by the electronic transaction platform, wearable item information corresponding to at least one stored wearable item of the catalog or the virtual closet of the user, wherein the obtaining is based on an exploit algorithm selecting at least one wearable item based in a similarity between the at least one wearable item and historic feedback generated by the user (See at least paragraphs 20-21, 23, and 31 which describe obtaining information regarding a replacement item from databases, presenting the replacement information to the user, and receiving their selection of items for exchange; wherein the information received is based on the similarity between items and user feedback).
Receiving, by the electronic transaction platform, at least one selected item from the one or more user devices of the user, the at least one selected item corresponding to the item information displayed by the next control panel (See at least paragraphs 20-21, 23, and 31 which describe obtaining information regarding a replacement item from databases, presenting the replacement information to the user, and receiving their selection of items for exchange).
Determining, by the electronic transaction platform, whether the at least one selected wearable item equals or exceeds a predetermined threshold; In response to determining that the at least one selected item equals or exceeds the predetermined threshold, assigning, by the electronic transaction platform, the at least one selected item to the replacement physical shipment (See at least paragraphs 20, 21, 23, and 31 which describe determining if a user has selected an item for replacement, wherein if an item is picked then assigning the items for shipment.  It is noted that the Applicant’s claims refer to one or more items being replaced, and the Behamida only assigns selected items for replacement shipments when a replacement item has been selected, and thus one item being selected is a threshold that is met or exceeded).
 
Benhamida discloses all of the limitations of claims 1, 8, and 15 as stated above.  Benhamida does not explicitly disclose the following, however Dearlove teaches:
Obtaining, by the electronic transaction platform, wearable item information corresponding to at least one stored wearable item of the catalog or the virtual closet of the user, wherein the obtaining is based on an exploit algorithm selecting at least one wearable item based in a similarity between the at least one wearable item and at least one wearable item previously selected by the user and associated with feedback generated by the user (See at least paragraphs 167 and 169 which describe recommending items to customers to include in their tote delivery/exchange based on the similarity of the item to another historic item user purchase patterns, i.e. feedback).
Receiving, by an electronic transaction platform, at least one catalog selection from one or more user devices of a user, the at least one catalog selection corresponding to at least one item from a catalog; Linking, by the electronic transaction platform, the at least one catalog selection to a virtual closet associated with the user in at least one database (See at least paragraphs 42, 76, 92, 108, 150-152, and 179 which describe a subscription transaction platform which ships items, including shoes, to a customer, wherein the customer can use an interface of the platform to request items be delivered to them, and linking the items to user in the platform).
Receiving, by the electronic transaction platform, a return notification message from the one or more user devices of the user, the return notification message indicating that the user intends to return one or more previously shipped wearable items, wherein shipping the previously shipped wearable items to the user was in response to one or more electronic transactions of a subscription electronic transactions platform; determining, by the one or more processors, that has selected one or more wearable items based on the displayed information regarding the plurality of predetermined wearable items (See at least paragraphs 42, 76, 92, 108, 150-152, and 179 which describe a subscription transaction platform which ships items, including shoes, to a customer, wherein the customer can use an interface of the platform to request a return of an item and an exchange of said item for another, wherein the system uses the input to schedule a return and an exchange).
Updating, by the electronic transaction platform, the wearable item information in the next box control panel to reflect a current availability of the at least one stored wearable item corresponding to the wearable item information (See at least paragraphs 36, 68, 81, 83, 126, 127, 129, 136, 137, and 138 which describe updating an item display to show item availability, as well as presenting a delivery tote interface which displays the available items (i.e. those selected and scheduled for delivery) that are to be delivered in the next delivery tote).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting an exchange of an item with a transaction platform, wherein the platform determines if the user is eligible to receive a replacement item, presenting the user with options, and receiving a selection of Benhamida, with the system and method of a subscription transaction platform which ships items, including shoes, to a customer, wherein the customer can use an interface of the platform to request a return of an item and an exchange of said item for another, wherein the system uses the input to schedule a return and an exchange of Dearlove.  By allowing a customer to return and exchange wearable items with a subscription transaction platform, a seller would predictably encourage customers to participate in the service for wearable goods, as they could exchange ill-fitting goods, and thus promote commerce.

The combination of Benhamida and Dearlove discloses all of the limitations of claims 1, 8, and 15 as stated above.  Benhamida and Dearlove do not explicitly disclose the following, however Putcha teaches:
Displaying, by the electronic transaction platform, a next box control panel on the one or more user devices of the user, wherein the next box control panel includes the wearable item information; Receiving, by the electronic transaction platform, at least one selected wearable item from the one or more user devices of the user, the at least one selected wearable item corresponding to the wearable item information displayed by the next control panel, the receiving occurring during a predetermined period of time (See at least paragraphs 37-41 which describe a transaction system obtaining substitute item information from a database, wherein the information is presented to a customer for selection, and determining whether the customer selected an item presented within a predetermined period of time).
Determining, by the electronic transaction platform, whether the at least one selected wearable item equals or exceeds a predetermined threshold; and in response to determining that the at least one selected wearable item equals or exceeds the predetermined threshold, assigning, by the electronic transaction platform, the at least one selected wearable item to the replacement physical shipment (See at least paragraphs 38-41 which describe providing possible substitute items to a user to select, wherein the customer has the option to select an item, wherein if an item is selected then it is shipped to the customer, and if it isn’t selected then not shipping the item to the customer).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting an exchange of an item with a transaction platform, wherein the platform determines if the user is eligible to receive a replacement item, presenting the user with options, and receiving a selection of Benhamida, with the system and method of a subscription transaction platform which ships items, including shoes, to a customer, wherein the customer can use an interface of the platform to request a return of an item and an exchange of said item for another, wherein the system uses the input to schedule a return and an exchange of Dearlove, with the system and method of a transaction system obtaining substitute item information from a database, wherein the information is presented to a customer for selection, and determining whether the customer selected an item presented within a predetermined period of time of Putcha.  By presenting customers with possible selections for goods, and determining whether they selected the item within a predetermined period of time, a commerce platform will predictably be able to conduct business and prevent a tie up in resources.

The combination of Benhamida, Dearlove, and Putcha discloses all of the limitations of claims 1, 8, and 15 as stated above.  Benhamida, Dearlove, and Putcha do not explicitly disclose the following, however Hirose teaches:
Locking, by the electronic transaction platform, the at least one wearable item, resulting in no longer displaying the at least one selected item or otherwise making the at least one selected item available to other users on the electronic transaction platform (See at least column 4 lines 19-32, column 15 lines 31-67, and figure 6a which describe providing a site for a user to purchase items, wherein the user selects of an item to purchase, wherein the system places a hold on the item so that another customer cannot view or purchase the item, and placing a countdown timer on the hold).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting an exchange of an item with a transaction platform, wherein the platform determines if the user is eligible to receive a replacement item, presenting the user with options, and receiving a selection of Benhamida, with the system and method of a subscription transaction platform which ships items, including shoes, to a customer, wherein the customer can use an interface of the platform to request a return of an item and an exchange of said item for another, wherein the system uses the input to schedule a return and an exchange of Dearlove, with the system and method of a transaction system obtaining substitute item information from a database, wherein the information is presented to a customer for selection, and determining whether the customer selected an item presented within a predetermined period of time of Putcha, with the system and method of providing a site for a user to purchase items, wherein the user selects of an item to purchase, wherein the system places a hold on the item so that another customer cannot view or purchase the item, and placing a countdown timer on the hold of Hirose.  By placing holds on items for sale, a merchant will predictably encourage users to finish their selection process, which will increase the likelihood of a sale/exchange occurring.  

The combination of Benhamida, Dearlove, Putcha, and Hirose discloses all of the limitations of claims 1, 8, and 15 as stated above.  Benhamida, Dearlove, Putcha, and Hirose do not explicitly disclose the following, however Flores teaches:
Upon receiving the return notification message from the one or more user devices of the user, determining, by the electronic transaction platform, whether the user is eligible to select one or more wearable items for a replacement physical shipment to the user, wherein the determining is based on at least one of: a number of one or more previously selected wearable items in the virtual closet of the user  or a number of times the user has selected one or more previously selected wearable items for a previous replacement shipment (See at least paragraphs  51, 52, 56, 57, 101, and 102 which describe determining if a customer is eligible for returns/exchanges based on a number of times the user has previously selected items for return/exchange).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting an exchange of an item with a transaction platform, wherein the platform determines if the user is eligible to receive a replacement item, presenting the user with options, and receiving a selection of Benhamida, with the system and method of a subscription transaction platform which ships items, including shoes, to a customer, wherein the customer can use an interface of the platform to request a return of an item and an exchange of said item for another, wherein the system uses the input to schedule a return and an exchange of Dearlove, with the system and method of a transaction system obtaining substitute item information from a database, wherein the information is presented to a customer for selection, and determining whether the customer selected an item presented within a predetermined period of time of Putcha, with the system and method of providing a site for a user to purchase items, wherein the user selects of an item to purchase, wherein the system places a hold on the item so that another customer cannot view or purchase the item, and placing a countdown timer on the hold of Hirose, with the system and method of determining if a customer is eligible for returns/exchanges based on a number of times the user has previously selected items for return/exchange of Flores.  By limiting eligibility of customers to exchange items based on their historic patterns of returning items, a provider can predictably prevent fraudulent returns, such as preventing users from using an item and returning it afterwards, which would result in lost revenue for the provider. 

With respect to claims 4 and 11, Benhamida/Dearlove/Putcha/Hirose/Flores discloses all of the limitations of claims 1 and 8 as stated above.  In addition, Putcha teaches:
Automatically selecting, by the electronic transaction platform, one or more previously selected wearable items from the virtual closet of the user, wherein the automatically selecting is in response to not receiving the at least one selected wearable item during the predetermined period of time (See at least paragraphs 37-41 which describe a transaction system obtaining substitute item information from a database, wherein the information is presented to a customer for selection, determining whether the customer selected an item presented within a predetermined period of time, and determining the customer did not input a selection, wherein when not inputted the system automatically selects an item).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting an exchange of an item with a transaction platform, wherein the platform determines if the user is eligible to receive a replacement item, presenting the user with options, and receiving a selection of Benhamida, with the system and method of a subscription transaction platform which ships items, including shoes, to a customer, wherein the customer can use an interface of the platform to request a return of an item and an exchange of said item for another, wherein the system uses the input to schedule a return and an exchange of Dearlove, with the system and method of a transaction system obtaining substitute item information from a database, wherein the information is presented to a customer for selection, , and determining the customer did not input a selection, wherein when not inputted the system automatically selects an item of Putcha, with the system and method of providing a site for a user to purchase items, wherein the user selects of an item to purchase, wherein the system places a hold on the item so that another customer cannot view or purchase the item, and placing a countdown timer on the hold of Hirose, with the system and method of determining if a customer is eligible for returns/exchanges based on a number of times the user has previously selected items for return/exchange of Flores.  By presenting customers with possible selections for goods, and determining whether they selected the item within a predetermined period of time, a commerce platform will predictably be able to conduct business and prevent a tie up in resources.

With respect to claims 5 and 12, Benhamida/Dearlove/Putcha/Hirose/Flores discloses all of the limitations of claims 1, 4, 8, and 11 as stated above.  In addition, Putcha teaches:
Assigning, by the electronic transaction platform, the automatically selected one or more previously selected wearable items from the virtual closet of the user to the replacement physical shipment (See at least paragraphs 37-41 which describe a transaction system obtaining substitute item information from a database, wherein the information is presented to a customer for selection, determining whether the customer selected an item presented within a predetermined period of time, and determining the customer did not input a selection, wherein when not inputted the system automatically selects an item).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting an exchange of an item with a transaction platform, wherein the platform determines if the user is eligible to receive a replacement item, presenting the user with options, and receiving a selection of Benhamida, with the system and method of a subscription transaction platform which ships items, including shoes, to a customer, wherein the customer can use an interface of the platform to request a return of an item and an exchange of said item for another, wherein the system uses the input to schedule a return and an exchange of Dearlove, with the system and method of a transaction system obtaining substitute item information from a database, wherein the information is presented to a customer for selection, and determining the customer did not input a selection, wherein when not inputted the system automatically selects an item of Putcha, with the system and method of providing a site for a user to purchase items, wherein the user selects of an item to purchase, wherein the system places a hold on the item so that another customer cannot view or purchase the item, and placing a countdown timer on the hold of Hirose, with the system and method of determining if a customer is eligible for returns/exchanges based on a number of times the user has previously selected items for return/exchange of Flores.  By presenting customers with possible selections for goods, and determining whether they selected the item within a predetermined period of time, a commerce platform will predictably be able to conduct business and prevent a tie up in resources.

With respect to claims 18, Benhamida/Dearlove/Putcha/Hirose/Flores discloses all of the limitations of claim 15 as stated above.  In addition, Putcha teaches:
Automatically selecting one or more previously selected wearable items from the virtual closet of the user, wherein the automatically selecting is in response to not receiving the at least one selected wearable item during the predetermined period of time; and assigning the automatically-determined selected one or more previously selected wearable items from the virtual closet of the user to the replacement physical shipment  (See at least paragraphs 37-41 which describe a transaction system obtaining substitute item information from a database, wherein the information is presented to a customer for selection, determining whether the customer selected an item presented within a predetermined period of time, and determining the customer did not input a selection, wherein when not inputted the system automatically selects an item).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting an exchange of an item with a transaction platform, wherein the platform determines if the user is eligible to receive a replacement item, presenting the user with options, and receiving a selection of Benhamida, with the system and method of a subscription transaction platform which ships items, including shoes, to a customer, wherein the customer can use an interface of the platform to request a return of an item and an exchange of said item for another, wherein the system uses the input to schedule a return and an exchange of Dearlove, with the system and method of a transaction system obtaining substitute item information from a database, wherein the information is presented to a customer for selection, and determining the customer did not input a selection, wherein when not inputted the system automatically selects an item of Putcha, with the system and method of providing a site for a user to purchase items, wherein the user selects of an item to purchase, wherein the system places a hold on the item so that another customer cannot view or purchase the item, and placing a countdown timer on the hold of Hirose, with the system and method of determining if a customer is eligible for returns/exchanges based on a number of times the user has previously selected items for return/exchange of Flores.  By presenting customers with possible selections for goods, and determining whether they selected the item within a predetermined period of time, a commerce platform will predictably be able to conduct business and prevent a tie up in resources.

With respect to claims 7, 14, and 20, Benhamida/Dearlove/Putcha/Hirose/Flores discloses all of the limitations of claims 1, 8, and 15 as stated above.  In addition, Putcha teaches:
In response to determining that the at least one selected wearable item is less than the predetermined threshold, automatically selecting, by the electronic transaction platform, one or more previously selected wearable items from the virtual closet of the user; and assigning, by the electronic transaction platform, the automatically selected one or more previously selected wearable items from the virtual closet of the user to the replacement physical shipment (See at least paragraphs 38-41 which describe providing a user with a selection of items that could be substitute items for a user, wherein if the user does not select an item within a period of time, automatically determining the substitute item to be selected and assigning the item to be shipped to the user.  It is noted that if a user does not select an item, then the user has selected less than the threshold number of items of one selection).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting an exchange of an item with a transaction platform, wherein the platform determines if the user is eligible to receive a replacement item, presenting the user with options, and receiving a selection of Benhamida, with the system and method of a subscription transaction platform which ships items, including shoes, to a customer, wherein the customer can use an interface of the platform to request a return of an item and an exchange of said item for another, wherein the system uses the input to schedule a return and an exchange of Dearlove, with the system and method of a transaction system obtaining substitute item information from a database, wherein the information is presented to a customer for selection, , and determining the customer did not input a selection, wherein when not inputted the system automatically selects an item of Putcha, with the system and method of providing a site for a user to purchase items, wherein the user selects of an item to purchase, wherein the system places a hold on the item so that another customer cannot view or purchase the item, and placing a countdown timer on the hold of Hirose, with the system and method of determining if a customer is eligible for returns/exchanges based on a number of times the user has previously selected items for return/exchange of Flores.  By presenting customers with possible selections for goods, and determining whether they selected the item within a predetermined period of time, a commerce platform will predictably be able to conduct business and prevent a tie up in resources.  In addition, by automatically selecting an item for substitution if no item is selected, a system will predictably be able to quickly replace defective items if an error occurs with customer input.

With respect to claims 25, 32, and 33, Benhamida/Dearlove/Putcha/Hirose/Flores discloses all of the limitations of claims 1, 8, and 15 as stated above.  In addition, Benhamida teaches:
Wherein the wearable item information corresponds to: at least one previously selected wearable item, at least one currently available wearable item, or at least one associated wearable item associated with the at least one previously selected wearable item (See at least paragraphs 20-21, 23, and 31 which describe obtaining information regarding a replacement item from databases, presenting the replacement information to the user, and receiving their selection of items for exchange; wherein the information received corresponds to items that are associated with the previously selected item (e.g. similar item, the actual correct item)).

With respect to claim 27, Benhamida/Dearlove/Putcha/Hirose/Flores discloses all of the limitations of claim 1 as stated above.  In addition, Benhamida teaches:
Wherein the obtaining is based on an explore algorithm selecting at least one wearable item based on user feedback about at least one previously chosen wearable item (See at least paragraphs 20-21, 23, and 31 which describe obtaining information regarding a replacement item from databases, presenting the replacement information to the user, and receiving their selection of items for exchange; wherein the information received is based on user feedback of other purchased and delivered items).

With respect to claim 29, Benhamida/Dearlove/Putcha/Hirose/Flores discloses all of the limitations of claim 1 as stated above.  In addition, Hirose teaches:
In response to the locking, displaying, by the electronic transaction platform, a lock notification on the one or more user devices of the user (See at least column 4 lines 19-32, column 15 lines 31-67, and figure 6a which describe providing a site for a user to purchase items, wherein the user selects of an item to purchase, wherein the system places a hold on the item so that another customer cannot view or purchase the item, and placing a countdown timer on the hold).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting an exchange of an item with a transaction platform, wherein the platform determines if the user is eligible to receive a replacement item, presenting the user with options, and receiving a selection of Benhamida, with the system and method of a subscription transaction platform which ships items, including shoes, to a customer, wherein the customer can use an interface of the platform to request a return of an item and an exchange of said item for another, wherein the system uses the input to schedule a return and an exchange of Dearlove, with the system and method of a transaction system obtaining substitute item information from a database, wherein the information is presented to a customer for selection, and determining whether the customer selected an item presented within a predetermined period of time of Putcha, with the system and method of providing a site for a user to purchase items, wherein the user selects of an item to purchase, wherein the system places a hold on the item so that another customer cannot view or purchase the item, and placing a countdown timer on the hold of Hirose, with the system and method of determining if a customer is eligible for returns/exchanges based on a number of times the user has previously selected items for return/exchange of Flores.  By placing holds on items for sale, a merchant will predictably encourage users to finish their selection process, which will increase the likelihood of a sale/exchange occurring.  

With respect to claim 30, Benhamida/Dearlove/Putcha/Hirose/Flores discloses all of the limitations of claim 1 as stated above.  In addition, Hirose teaches:
Wherein the lock notification comprises a lock duration (See at least column 4 lines 19-32, column 15 lines 31-67, and figure 6a which describe providing a site for a user to purchase items, wherein the user selects of an item to purchase, wherein the system places a hold on the item so that another customer cannot view or purchase the item, and placing a countdown timer on the hold).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting an exchange of an item with a transaction platform, wherein the platform determines if the user is eligible to receive a replacement item, presenting the user with options, and receiving a selection of Benhamida, with the system and method of a subscription transaction platform which ships items, including shoes, to a customer, wherein the customer can use an interface of the platform to request a return of an item and an exchange of said item for another, wherein the system uses the input to schedule a return and an exchange of Dearlove, with the system and method of a transaction system obtaining substitute item information from a database, wherein the information is presented to a customer for selection, and determining whether the customer selected an item presented within a predetermined period of time of Putcha, with the system and method of providing a site for a user to purchase items, wherein the user selects of an item to purchase, wherein the system places a hold on the item so that another customer cannot view or purchase the item, and placing a countdown timer on the hold of Hirose, with the system and method of determining if a customer is eligible for returns/exchanges based on a number of times the user has previously selected items for return/exchange of Flores.  By placing holds on items for sale, a merchant will predictably encourage users to finish their selection process, which will increase the likelihood of a sale/exchange occurring.  

With respect to claim 31, Benhamida/Dearlove/Putcha/Hirose/Flores discloses all of the limitations of claim 1 as stated above.  In addition, Hirose teaches:
Displaying, by the electronic transaction platform, the lock duration on the one or more user devices of the user after a predetermined period of time (See at least column 4 lines 19-32, column 15 lines 31-67, and figure 6a which describe providing a site for a user to purchase items, wherein the user selects of an item to purchase, wherein the system places a hold on the item so that another customer cannot view or purchase the item, and placing a countdown timer on the hold).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting an exchange of an item with a transaction platform, wherein the platform determines if the user is eligible to receive a replacement item, presenting the user with options, and receiving a selection of Benhamida, with the system and method of a subscription transaction platform which ships items, including shoes, to a customer, wherein the customer can use an interface of the platform to request a return of an item and an exchange of said item for another, wherein the system uses the input to schedule a return and an exchange of Dearlove, with the system and method of a transaction system obtaining substitute item information from a database, wherein the information is presented to a customer for selection, and determining whether the customer selected an item presented within a predetermined period of time of Putcha, with the system and method of providing a site for a user to purchase items, wherein the user selects of an item to purchase, wherein the system places a hold on the item so that another customer cannot view or purchase the item, and placing a countdown timer on the hold of Hirose, with the system and method of determining if a customer is eligible for returns/exchanges based on a number of times the user has previously selected items for return/exchange of Flores.  By placing holds on items for sale, a merchant will predictably encourage users to finish their selection process, which will increase the likelihood of a sale/exchange occurring.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Benhamida, Dearlove, Putcha, Hirose, and Flores as applied to claim 1 as stated above, and further in view of O’Brien (US 2017/0024691 A1) (hereinafter O’Brien).

With respect to claim 26, Benhamida/Dearlove/Putcha/Hirose/Flores discloses all of the limitations of claim 1 as stated above. Benhamida, Dearlove, Putcha, Hirose, and Flores do not explicitly disclose the following, however O’Brien teaches:
Wherein the at least one catalog selection includes a batch selection, wherein the batch selection comprises a weekly selection of a plurality of wearable items or a monthly selection of the plurality of wearable items (See at least 60-62 and 72 which describe a user making batch selections of items to be delivered, wherein the batch selection comprises items to be delivered on a periodic basis, and wherein the user can update or change the items selected and delivered).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting an exchange of an item with a transaction platform, wherein the platform determines if the user is eligible to receive a replacement item, presenting the user with options, and receiving a selection of Benhamida, with the system and method of a subscription transaction platform which ships items, including shoes, to a customer, wherein the customer can use an interface of the platform to request a return of an item and an exchange of said item for another, wherein the system uses the input to schedule a return and an exchange of Dearlove, with the system and method of a transaction system obtaining substitute item information from a database, wherein the information is presented to a customer for selection, and determining whether the customer selected an item presented within a predetermined period of time of Putcha, with the system and method of providing a site for a user to purchase items, wherein the user selects of an item to purchase, wherein the system places a hold on the item so that another customer cannot view or purchase the item, and placing a countdown timer on the hold of Hirose, with the system and method of determining if a customer is eligible for returns/exchanges based on a number of times the user has previously selected items for return/exchange of Flores, with the system and method of a user making batch selections of items to be delivered, wherein the batch selection comprises items to be delivered on a periodic basis, and wherein the user can update or change the items selected and delivered of O’Brien.  By allowing a user to make batch selections of goods on a weekly or monthly basis, a delivery service will predictably be able to provide users with items they desire without the constantly querying them for service.  This would predictably reduce the necessary work conducted by sales people, and reduce customer actions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
20 May 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628